
	
		II
		111th CONGRESS
		2d Session
		S. 13
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Isakson (for himself
			 and Mr. Chambliss) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Secretary of the Army to calculate the
		  aggregate withdrawals of non-Federal entities, and for other
		  purposes.
	
	
		1.Calculation of
			 withdrawals
			(a)DefinitionsIn
			 this section:
				(1)Return
			 flow
					(A)In
			 generalThe term return flow means a discharge that
			 flows directly or indirectly into a reservoir from a wastewater or water supply
			 system in accordance with applicable Federal law (including
			 regulations).
					(B)ExclusionThe
			 term return flow does not include a discharge of storm water that
			 would have flowed into a reservoir described in subparagraph (A) in the absence
			 of a discharge by a non-Federal entity.
					(2)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
				(b)Calculation of
			 return flowAt the request of a State in which a Federal
			 reservoir operated by the Secretary is located, the Secretary shall calculate
			 the aggregate withdrawals of a non-Federal entity by subtracting any return
			 flow from the aggregate withdrawals of the non-Federal entity.
			
